DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 5/1/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 with respect to NPL documents C2 and C3 since that document was not provided with a translation.  With respect to C3, the document is described as having a “partial translation”, however, no part the rejection itself has been translated. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing elements will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a). The remainder of references cited in the IDS have been considered. 

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Patent Application Publication No. DE 102010030208 A1 to Mueller (Mueller) (translation attached)
With respect to claims 11-12, Mueller discloses a control unit for a driver assistance system of a vehicle having automated transverse guidance and/or automated longitudinal guidance (¶5 “driver assistance system”), comprising: 
a control unit (¶5 “driver assistance system”) configured to: determine and store reference data in regard to a first reference travel of the vehicle; 
wherein the reference data indicate a reference trajectory of the vehicle for the first reference travel from an initial position to a first end position (i.e., 31, FIG. 5, 27, 29, FIG. 4, ¶¶ 20 “store the last actions carried out by the driver and thus the corresponding path in a memory in order to enable the driver assistance system to be able to reverse the path that was last covered”; ¶¶ 16, 51-54); 

determine reference data in regard to the second reference travel of the vehicle wherein the reference data indicate the reference trajectory of the vehicle for the second reference travel starting from the intermediate position (¶¶ 20 “store the last actions carried out by the driver and thus the corresponding path in a memory in order to enable the driver assistance system to be able to reverse the path that was last covered”; 16; 51-54 “second trajectory 37 is shifted parallel to the first trajectory 31”) (FIG. 4-6); and 
link1 the reference data for the reference trajectory for the second reference travel starting from the intermediate position to the reference data for the reference trajectory for the first reference travel from the initial position to the intermediate position in order to provide a coherent reference trajectory for an assisted renewed travel (¶¶ 20 “store the last actions carried out by the driver and thus the corresponding path in a memory in order to enable the driver assistance system to be able to reverse the path that was last covered”; 16; 51-54 “second trajectory 37 is shifted parallel to the first trajectory 31 in order to avoid a collision with the vehicle 33 which is leaving a parking space. This parallel shift can also be stored as a standard maneuver”) (FIG. 4-6).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over German Patent Application Publication No. DE 102010030208 A1 to Mueller (Mueller) (translation attached) in view of U.S. Patent Application Publication No. 2015/0203111 to Bonnet et al. (Bonnet). 
With respect to claims 1 and 10, Mueller discloses a control unit for a reversing assistance system (¶20 “reverse the path that was last covered”; ¶16 “vehicle is automatically stopped and the last distance covered is reversed”; ¶ 11 “it is also possible to carry out the driving maneuver not only when driving forwards but also when driving backwards . . . trajectory; ¶53 “parking in parallel lot 25 . . . either forwards along a first trajectory 27 or . . . backwards along second trajectory 29”) of a vehicle, comprising: 
a control unit (¶5 “driver assistance system”) operatively configured to: 
determine and store reference data in regard to a first forward travel of the vehicle, wherein the reference data indicate a reference trajectory of the vehicle for the first forward travel from an initial position to a first end position (i.e., 31, FIG. 5, 27, 29, FIG. 4, ¶¶ 20 “store the last actions carried out by the driver and thus the corresponding path in a memory in order to enable the driver assistance system to be able to reverse the path that was last covered”; 16, 51-54);
detect that the vehicle begins a new, second forward travel at an intermediate position situated between the initial position and the first end position on the reference trajectory (i.e., 37, FIG. 5 and forward travel beginning at start point 41, FIG. 6 (¶ 54 “The second trajectory 37 is shifted parallel to the first trajectory 31 in order to avoid a collision with the vehicle 33 which is leaving a parking space”; ¶ 57 
determine reference data in regard to the second forward travel of the vehicle, wherein the reference data indicate the reference trajectory of the vehicle for the second forward travel starting from the intermediate position (¶¶ 20 “store the last actions carried out by the driver and thus the corresponding path in a memory in order to enable the driver assistance system to be able to reverse the path that was last covered”; 16; 51-54 “second trajectory 37 is shifted parallel to the first trajectory 31”) ); and 
link2 the reference data for the reference trajectory for the second forward travel starting from the intermediate position to the reference data for the reference trajectory for the first forward travel from the initial position to the intermediate position (¶¶ 20 “store the last actions carried out by the driver and thus the corresponding path in a memory in order to enable the driver assistance system to be able to reverse the path that was last covered”; 16; 51-54 “second trajectory 37 is shifted parallel to the first trajectory 31 in order to avoid a collision with the vehicle 33 which is leaving a parking space. This parallel shift can also be stored as a standard maneuver”). 
Mueller fails to overtly disclose the linked reference trajectory for the second forward travel starting from the intermediate position to the reference data for the reference trajectory for the first forward travel from the initial position to the intermediate position is used to provide a coherent reference trajectory for an assisted reverse travel in a single embodiment since FIG. 5-6 only depict the first and second forward travel is used to park a vehicle by entering a perpendicular spot in forward travel. 
Bonnet, from the same field of endeavor, discloses a control unit for a reversing assistance system of a vehicle (¶¶ 42-45, FIG. 2) wherein the vehicle drives past a recognized parking space in order to maneuver in reverse into the parking space (¶¶ 35-36 “vehicle 1 is maneuvered backwards into a parking space 2 . . . parking space 2 is recognized while driving the vehicle 1 past the parking space 2”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to use linked reference trajectories for the first and second forward travel to provide disclosed by 
In addition, Mueller, like Bonnet, at least suggests instead of entering by forward driving into a parking spot (i.e., Mueller, 1, FIG. 5-6), recognizing the parking spot, driving past the parking spot (i.e., Mueller ¶ 13 “the system simultaneously scans using suitable distance sensors to determine whether the vehicle is driving past a free parking space when driving through the parking rows”) and reversing into the parking spot (Bonnet, FIG. 1) (Bonnet, ¶¶ 35-36 “vehicle 1 is maneuvered backwards into a parking space 2 . . . parking space 2 is recognized while driving the vehicle 1 past the parking space 2”).  Mueller further suggest the previously stored and linked trajectories (i.e., ¶20) could be used to the vehicle park trajectory could be in forward or reverse (¶20 “reverse the path that was last covered”; ¶16 “vehicle is automatically stopped and the last distance covered is reversed”; ¶ 11 “it is also possible to carry out the driving maneuver not only when driving forwards but also when driving backwards . . . trajectory; ¶53 “parking in parallel lot 25 . . . either forwards along a first trajectory 27 or . . . backwards along second trajectory 29”). 
With respect to claim 4, Mueller in view of Bonnet disclose the control unit is further operatively configured to determine that the vehicle has been conveyed from the first end position to the intermediate position during a reverse travel (Mueller, ¶ 54 “When driving along the first trajectory 31, this would lead to the vehicle 35, which is reversing the last vehicle, colliding with the vehicle 33 which is leaving a parking space. In order to avoid a collision, it is also possible in this case, for example, for the previously covered trajectory 31 to be shifted in parallel. This is shown by a second trajectory 37. The second trajectory 37 is shifted parallel to the first trajectory 31 in order to avoid a collision with the vehicle 33 which is leaving a parking space. This parallel shift can also be stored as a standard maneuver”; ¶¶ 56-59). 

With respect to claims 6-7, the combined teachings of Mueller and Bonnet disclose the control unit is further operatively configured to  control a steering apparatus of the vehicle on the basis of the reference data during a reverse travel of the vehicle in order to drive the vehicle to a reversing position on the reference trajectory between the initial position and the intermediate position after termination of the second forward travel (i.e., Mueller, after termination of second forward travel 37, cited above, driving past the detected parking spot 1 (i.e., Mueller ¶ 13 “the system simultaneously scans using suitable distance sensors to determine whether the vehicle is driving past a free parking space when driving through the parking rows”) and reversing into the parking spot (Bonnet, FIG. 1) (Bonnet, ¶¶ 35-36 “vehicle 1 is maneuvered backwards into a parking space 2 . . . parking space 2 is recognized while driving the vehicle 1 past the parking space 2”) using reference data of previously stored and linked trajectories (i.e., Mueller ¶20) which could be used to the vehicle park trajectory could be in forward or reverse (Mueller, ¶20 “reverse the path that was last covered”; ¶16 “vehicle is automatically stopped and the last distance covered is reversed”; ¶ 11 “it is also possible to carry out the driving maneuver not only when driving forwards but also when driving backwards . . . trajectory; ¶53 “parking in parallel lot 25 . . . either forwards along a first trajectory 27 or . . . backwards along second trajectory 29”). 
3 of the vehicle during the first and second forward travels and determine the reversing trajectory also on the basis of the coverage area of the vehicle (Mueller, ¶10 “detection of the direct surroundings of the vehicle within a predetermined distance”; ¶58 “optimized trajectory can be selected through previously driven field . . . not blocked by objects”; ¶9 “for example, turning, aligning parallel to an object, turning, parking or driving along a laterally limited lane and reversing the last route covered”; ¶12 “set the distance that is to be maintained from the object”; ¶ 24 “avoid the vehicle colliding with an object during the semi-automatic or automatic execution of a standard maneuver . . . object detected with the distance sensors . . . recalculation can be carried out in order to avoid a collision with the object”; ¶26 “vehicle is automatically stopped when it is recognized that the approach can lead to a collision with the object if the standard maneuver is continued”; ¶¶ 44-46 “If the vehicle parked in the perpendicular parking lot 1 begins to park, there is thus the risk of a collision with a vehicle moving on the lane 11 . . . undoing shown by arrow 17 . . the surroundings of the vehicle to be scanned with suitable sensors and for the scanning of the surroundings to detect that an object, for example a vehicle, is approaching and a continuation of the driving maneuver carried out leads to a collision with the approaching object. In this case, the reversal of the last move can be initiated automatically.”; ¶49 “avoid a collision with an object that is moving in the previously covered area . . . monitor the area already crossed during normal operation in order to decide as quickly as possible to undo the last move in the event of activation whether it is possible to reverse the vehicle without a collision . . . In addition to undoing only one vehicle, as shown here, it is also possible to undo several vehicles one after the other, especially if, for example, parking has been carried out in several trains”) (Bonnet, ¶ 1 “detecting objects in an environment of the vehicle and their respective relative positions with respect to the vehicle. A target position and a trajectory to the target position are then determined by considering the detection of the environment and relative position . . . considering the continuously detected environment objects”; ¶ 36 “The parking space 2 is recognized while driving the vehicle 1 past the parking space 2. The objects 5, 6 and 7 in the environment of the vehicle 1 are 
With respect to claim 9, the combined teachings of Mueller and Bonnet disclose the reference data comprise: position information in regard to a multiplicity of positions on the reference trajectory; and orientation information in regard to an orientation of the vehicle at the multiplicity of positions (i.e., Mueller, FIG. 5 with trajectory segments 31, 37 that have a position and orientation, wherein an offset shift is implemented between a previous position at each segment, for example to avoid vehicle 33, i.e., ¶ 54 “In order to avoid a collision, it is also possible in this case, for example, for the previously covered trajectory 31 to be shifted in parallel. This is shown by a second trajectory 37. The second trajectory 37 is shifted parallel to the first trajectory 31 in order to avoid a collision with the vehicle 33 which is leaving a parking space. This parallel shift can also be stored as a standard maneuver”; ¶53 “shift the orientation of the vehicle in parallel”; ¶10 “can also be a change in orientation by any other angle”; ¶15-16 “the orientation of the vehicle is changed by essentially 180 . . . undoing the last route traveled . . . repeat a parking process . . . to correct the end position . . . undoing . . . only individual partial steps”; ¶25 “GPS information . . . means of localization”; ¶29 “changed orientation by a specified angle”; ¶40 “vehicle is moved along trajectory 5 until the vehicle is rotated by 90 degrees” such that the orientation is continually monitored on trajectory; claim 13 “vehicle has covered a predetermined maximum distance, has changed the orientation by a predetermined angle”) (Bonnet, ¶15 “In order to bring a vehicle into a target position along a determined trajectory, several changes in direction from forward drive and backward drive of the vehicle are often carried out during the parking process”) 



Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Bonnet and further in view of U.S. Patent Application Publication No. 2018/0136666 to Max et al. (Max)

store the reference data in a memory unit (Mueller ¶¶ 5-6, 21, 29, 54, claim 2, claim 14). 
Mueller in view of Bonnet fail to overtly disclose:
overwrite the reference data for the reference trajectory for the first forward travel from the intermediate position to the first end position with the reference data for the reference trajectory for the second forward travel starting from the intermediate position.
However, overwriting previously stored memory was well known in art at the time of effective filing. For example, Max, from the same field of endeavor, also stores current and recent trajectory data for determining future vehicle trajectories (¶92) including reversing into a parking spot (FIG. 3D-3F) (¶¶ 107-108 “a first trajectory T1 is driven on to drive into the parking space 20 coming from the direction of the first destination Z1. A second trajectory T2 is used to drive out of the parking space 20 . . . the trajectory database data are generated in such a manner that a common data structure is generated and stored for this region”) wherein reference data of previous trajectories can be overwritten of second travel trajectories (¶92, 94, 102, 111). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to overwrite the reference data for the reference trajectory for the first forward travel from the intermediate position to the first end position with the reference data for the reference trajectory for the second forward travel starting from the intermediate position in view of the combined teachings of Mueller, Bonnet and Max in order to accommodate limited memory and provide higher quality stored data that is currently required for a trajectory determination (i.e., Max ¶92 “the trajectory data with a more recent date and/or of higher quality, in particular of higher localization quality, are used, for example, while the other trajectory data are discarded”; ¶ 94 “Trajectory data can also be replaced, in which case more recent or higher-quality trajectory data are stored, for example, whereas the previously available trajectory data are discarded”; ¶102 “In further exemplary embodiments, an update can be carried out, one of the trajectories T1, T2 being stored and the other being discarded”; ¶111 “trajectories which are not required to be deleted”). 
With respect to claim 3, Mueller in view of Bonnet and further in view of Max disclose the control unit is further operatively configured to: 

overwrite reference data for the initial position with reference data for a present position of the vehicle if a distance of the stored reference trajectory reaches the rated distance (Max, ¶92 “the trajectory database data for the common section T_00 are stored . . . trajectory data . . . in particular of higher localization quality, are used, for example, while the other trajectory data are discarded”; ¶105 “two common sections T_00 which are interrupted by a different section in which the directions of the trajectories T1, T2 differ greatly from one another and the second trajectory T2 runs at a greater distance from the first trajectory T1 than allowed by the parameter of the width of the tolerance band TB. The common sections T_00 can be stored on the basis of a common data structure”) (Max, ¶¶ 101-102 “limits of a tolerance band TB, which runs parallel to the first trajectory T1 at a particular distance, are also indicated. Sections of the second trajectory T2 which are within the tolerance band TB are identified as common sections of the two trajectories T1, T2 . . . trajectories T1, T2 being stored and the other being discarded. For example, the trajectory T1, T2 captured last can be stored in this case”) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification fails to provide a limiting definition for “link” but is described as including being synonymous with storing, i.e., ¶ 22 (“linking and/or storing”). 
        2 The specification fails to provide a limiting definition for “link” but is described as including being synonymous with storing, i.e., ¶ 22 (“linking and/or storing”). 
        3 Spec. ¶ 44 “coverage area 204 therefore indicates . . . the area in which the vehicle can be driven . . . without collision”